Citation Nr: 0204315	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  95-24 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and 
depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from May 1986 to February 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1994 by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO).  The Board remanded the case 
for additional development of evidence in March 1998 and 
again in October 2000.


FINDINGS OF FACT

1.  A psychiatric disorder was not manifested in service; a 
psychosis was not manifested within a year after the 
veteran's discharge from active duty; and the veteran's 
current depression is not shown to be related to service or 
to any incident therein.

2.  The veteran was not involved in combat during service.

3.  The existence of an in-service stressor is not 
corroborated by service records or other credible evidence.  

4.  The veteran's accounts of his claimed stressors during 
his active service are not credible.

5.  The diagnosis of PTSD is not supported by credible 
evidence of an in-service stressor.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and 
depression, was not incurred in or aggravated by service, and 
a psychosis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder as the result 
of traumatic incidents during his active duty service.  He 
also asserts that symptoms of a depressive disorder date back 
to his separation from service.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Hence, it applies in the instant case.  The VCAA eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims and to notify 
them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The claim has been 
considered on the merits, and not solely based on well-
groundedness.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  Discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate his claim and what evidence was of 
record, and complied with the VA's notification requirements.  
In particular, the RO wrote to the veteran three times and 
advised him of the type of information necessary for 
confirmation of his claimed stressors.  The RO also supplied 
the veteran with the applicable regulations in the SOC and 
SSOCs.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has declined the opportunity to have a 
hearing.  All relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains the 
veteran's service medical and personnel records.  Post-
service treatment records have also been obtained.  The Board 
notes that the veteran has reported that all of his treatment 
is obtained through the VA, and such records have been 
associated with his claims file.

The veteran has been afforded examinations by the VA to 
assess the nature and etiology of his disabilities.  With 
regard to the adequacy of the examinations, the Board notes 
that the examination reports reflect that the examiners 
recorded the past medical history, noted the veteran's 
current complaints, conducted examinations, and offered 
appropriate assessments and diagnoses.  The RO has also made 
repeated efforts to verify the veteran's claimed stressors.  
These efforts are discussed in more detail below.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board is 
unaware of any additional evidence which exists but has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its obligation 
to notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).
II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of such disorder; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f).

The Board notes that the regulation pertaining to claims for 
service connection for post-traumatic stress disorder was 
revised during the course of this appeal.  See 64 Fed. Reg. 
32807-32808 (1999).  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after the 
claim has been filed or reopened and before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (effective March 7, 1997).  
If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).  [The Board notes that 
38 C.F.R. § 3.304(f) was again amended effective March 7, 
2002; however, the changes pertain primarily to claims 
involving personal assaults.  The veteran's contentions do 
not involve a personal assault.]  

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304.  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) clarified the 
analysis to be followed in adjudicating a claim for service 
connection for PTSD.  The Court pointed out that the VA has 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
See 61 Fed. Reg. 52695-52702 (1996).  Therefore, the Court 
took judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is that the criteria have changed 
from an objective ("would evoke ... in almost anyone") 
standard in assessing whether a stressor is sufficient to 
trigger post-traumatic stress disorder, to a subjective 
standard.  The criteria now require exposure to a traumatic 
event and response involving intense fear, helplessness, or 
horror.  The question of whether a claimed stressor was 
severe enough to cause PTSD in a particular individual is now 
a clinical determination for the examining mental health 
professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the requirement for a 
noncombat veteran to produce credible corroborating and 
supporting evidence of any claimed stressor used in 
supporting a diagnosis of PTSD.  Id.; Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  The corroboration may be by service 
records or other satisfactory evidence.  See Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  In Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen.

III.  Background Information

The veteran's DD 214 shows that he was served in the United 
States Navy from May 1986 to February 1991.  His military 
occupational specialty was SH-0000.  His awards included the 
Battle "E" award, and the Sea Service Deployment Ribbon. A 
letter from the Navy Personnel Command dated in March 1999 
shows that the Navy "E" does not mean that the ship 
participated in combat.  The ribbon denotes permanent duty on 
a ship or in a squadron that won the battle efficiency 
competition.

The veteran's service medical records do not contain any 
references to a psychiatric disorder.  The report of a 
medical examination in January 1991 for the purpose of the 
veteran's release from active duty shows that psychiatric 
evaluation was normal.  

A medical history given by the veteran in May 1991 for the 
purpose of his affiliation with the Naval Reserve shows that 
he denied having a history of depression, excessive worry, or 
nervous trouble of any sort.  The report of medical history 
given by the veteran in January 1992 in connection with 
reserve service shows that he again denied depression, 
excessive worry, or nervous trouble of any sort.  The report 
of a medical examination conducted at that time shows that 
psychiatric evaluation was normal.  

The veteran filed an original claim for disability 
compensation in January 1993, but the only disability which 
he mentioned at that time was a back injury.  The veteran did 
not raise a claim for service connection for a psychiatric 
disorder until a statement in support of claim dated in May 
1994 in which he reported having PTSD.  The RO wrote a letter 
to the veteran in June 1994 requesting that he supply 
information regarding his claimed stressor, such as the date, 
the unit assignment at the time of the event, and the names 
of persons who were killed or wounded.  The veteran did not 
reply to the letter.  

The earliest post service medical evidence reflecting the 
presence of a psychiatric disorder is dated in 1994.  A VA 
intake interview dated in April 1994 shows that the veteran 
reported having mood swings since just after his release from 
service.  He stated that he knew some people who were killed 
in the Gulf War while he was there.  He also reported a 
history of being injured in an alcohol related auto accident 
after service in November 1993.  Following examination, the 
diagnosis was rule out bipolar disorder.  

The report of a general medical examination by the VA in 
August 1994 shows that the veteran reported that he had been 
in the Persian Gulf and saw a couple of people get killed, 
and stated that he had been told that he was suffering from 
PTSD.  The history of the post-service motor vehicle accident 
which occurred when the veteran was heavily intoxicated was 
also noted.  Following the general medical examination, the 
impressions included "PTSD - I am not sure about this, but 
he did seem to have an anxiety/depressive disorder."  

VA outpatient psychiatric treatment records dated from 1994 
through 1998 primarily contain diagnoses of depression.  A 
record dated in August 1994 contains diagnoses of (1) major 
depression and (2) rule out PTSD.  

The report of a mental disorders examination by the VA in 
July 1995 shows that, following examination, the diagnosis 
was major depressive disorder, single episode, with 
obsessive/compulsive traits.  

A request for information form dated in December 1995 shows 
that the National Personnel Records Center reported that the 
veteran served in Operation Desert Storm/Shield from August 
1990 to November 1990.  

A lay statement from an acquaintance of the veteran dated in 
June 1997 is to the effect that he experienced difficulty 
falling asleep, difficulty concentrating, and mood swings on 
an almost daily basis since his separation from service in 
February 1991.  

A VA outpatient primary care clinic record dated in July 1997 
shows that the veteran was a new patient.  The diagnoses 
included (1) PTSD and (2) RLE pain secondary to post fracture 
and surgery.  The record does not contain any psychiatric 
examination findings.

In April 1998, the RO again wrote to the veteran and 
requested a comprehensive statement containing as many 
details as possible regarding his claimed stressor in 
service.  He was requested to give dates, places and detailed 
description of the event, as well as identifying information 
for any other individuals involved, such as names, and units 
of assignment.  He did not reply.  

The report of a PTSD examination by the VA in July 1998 shows 
that the veteran gave a history of being in the Navy and 
participating in the Persian Gulf War.  He was aboard the USS 
Flint, and claimed that he was in combat.  He said that they 
brought military supplies to Kuwait by flying helicopters, 
and that during that time a couple of friends were shot and 
killed by the Iraqis.  He also reported that the most 
traumatic event he encountered in the military was when three 
helicopters were landing in the desert and one was hit by a 
SCUD missile.  The veteran said that he witnessed the 
explosion and two of his buddies were killed.  He stated that 
there was nothing left.  He reported that he currently had 
psychiatric symptoms including flashbacks and memories from 
the war.  He also reported having dreams about his buddies 
getting killed.  Following examination, the diagnoses 
included PTSD, chronic, and dysthymia.  

The report of a mental disorders examination by the VA in 
September 1999 shows that the examiner noted that no stressor 
had been verified, and he had been requested to state if any 
other psychiatric disorder was shown in service.  He reviewed 
the veteran's claims file and examined the veteran.  The 
veteran reported that he participated in combat in service, 
and he also reported an incident in which a boatswain named 
GH was killed when he fell off a flight deck area and hit his 
head.  The veteran said that he was close by when that 
incident occurred.  Following examination, the diagnoses were 
dysthymia and PTSD, chronic.  The examiner noted that the 
veteran reported that his dysphoric symptoms dated back to 
his days in the Navy.  

In a separate PTSD examination report also dated in September 
1999, the VA examiner who conducted the mental disorders 
examination noted that the veteran reported that he witnessed 
a helicopter get hit by a SCUD missile.  The history 
regarding GH dying after falling and hitting his head was 
also noted.  The examiner stated that the diagnosis of 
depression was frequently in the veteran's records and 
started in 1994.  The examiner reported that the only 
evidence that he could find in terms of the veteran's 
dysthymia starting in the military was the self report by the 
veteran.  The examiner also stated that: 

In the opinion of this examiner, the current 
psychiatric symptoms of PTSD are related to the 
trauma that he experienced in the military.  In 
terms of depressive symptoms, they became more 
evident in the few years after his discharge from 
the military and I do not find evidence that this 
started during his years in the Navy on reviewing 
the records, but he did report subjective feelings 
of depression that started in those years. 

In March 2000, the RO sent a letter to the veteran requesting 
that he give a time frame on the incident where GH died from 
hitting his head.  It was noted that the RO had not been able 
to identify any one with that name who had died while the 
veteran was on active duty.  The veteran did not reply to 
that letter.  

In November 2000, the RO wrote to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) and 
requested verification of the veteran's claim that GH was 
killed when he fell from the flight deck and struck his head.  
The RO noted that service department records indicated that 
the veteran served aboard the USS Flint from January 1989 to 
January 1991.  Subsequently, in July 2001, it was certified 
that the veteran had been aboard the USS Flint from May to 
June 1989, and that the deck logs during that period of time 
did not confirmed the claimed incident. 

IV.  Analysis

Regarding the veteran's allegation that his depressive 
disorder symptoms had their onset during or shortly after 
service, the Board finds that the evidence weighs against 
this claim.  His service medical records are completely 
negative for complaint or diagnosis of depression, and even 
show that the veteran specifically denied having such 
symptoms during the Naval Reserve examinations conducted 
after service.  The earliest diagnosis of depression of 
record was in 1994, over three years after the veteran's 
separation from service.  There is no medical evidence 
linking the current depression to service.  A VA examiner 
concluded in September 1999 that he could find not basis for 
concluding that the depression related to service other than 
the veteran's own statements.  The fact that the veteran's 
own account of the etiology of his disability was recorded in 
his medical records is not sufficient to support the claim.  
In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court 
held that a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  

The Board also notes that the lay statements which are to the 
effect that the veteran has displayed psychiatric symptoms 
since his separation from service are not competent evidence, 
as lay persons are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Therefore, the Board finds 
that depression was not present during service, that a 
psychosis was not manifest within a year after the veteran's 
separation from service (so as to permit application of 
chronic disorder presumptions afforded for psychoses), and 
that the veteran's current depression is not related to any 
incident during service.

Regarding the veteran's claim that he developed PTSD as a 
result of service, the Board finds that at least some of the 
medical evidence which has been obtained reflects that PTSD 
has been diagnosed.  Significantly, however, the evidence of 
record does not establish that the veteran was exposed to a 
stressor in service.  The veteran reported his claimed 
stressors in the course of VA examinations.  Based on a 
review of the veteran's statements during the VA 
examinations, the veteran's alleged stressors can be 
encapsulated into two specific events or categories.  First, 
he reports seeing a helicopter get shot down by a SCUD 
missile, resulting in the deaths of service comrades.  
Second, he reports that he saw an individual fall off the 
flight deck on a ship and die due to head injuries.  However, 
he has provided no corroborating evidence to support the 
assertions that he witnessed such events during his active 
service, and his service personnel records do not support 
this assertion.  The RO attempted to confirm the stressors, 
but was unable to do so.  The Board notes that the USASCRUR 
reviewed the ships logs for only a portion of the time that 
the veteran was aboard the USS Flint.  However, the Board 
finds that a third remand for further searching is not 
warranted.  In this regard, the Board notes that the veteran 
has provided no specific details from which meaningful 
research could be performed to confirm this stressor, such as 
the approximate date of the claimed stressors.  As noted 
above, the veteran has failed to respond to three separate 
letters from the RO requesting details of the claimed 
stressors including dates of occurrence.  The Court has 
stated that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). See also Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993).  Therefore, no further assistance to the veteran with 
development of evidence regarding the claimed stressor is 
required.

The veteran's available service records do not demonstrate 
that he engaged in combat with the enemy.  The veteran's DD 
Form 214 and other service personnel records show that his 
military occupational specialty was SH-0000 (ship's 
serviceman).  Ship's servicemen provide direct personal 
services by operating and managing resale activities such as 
ship's stores, commissary stores and Navy exchanges; service 
activities of the ships stores, such as laundry and dry-
cleaning facilities, vending machines, fountains, snack bars 
and barber shops; and performing clerical and stock control 
functions for all activities operated.  See NAVPERS 18068-69.  
This is not an occupational specialty which ordinarily 
involves exposure to combat or any other stressful activity.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (in which 
the Court held that an appellant's military specialty of 
cannoneer did not demonstrate that his duties exposed him to 
a more than ordinary stressful environment).  See also Hayes 
v. Brown, 3 Vet. App. 7 (1991) (in which the Court held that 
in light of the veteran's noncombat assignment to a 
construction engineering company, it was reasonable for the 
Board to require corroboration of the veteran's claimed 
stressors).

The DD 214 does not show that the veteran received any 
commendations or medals denoting combat.  As noted above, the 
Battle "E" award pertains to being prepared for battle, 
rather than actual battle activity. 

Although the veteran had service in Operation Desert Storm, 
the mere presence in a combat zone does not show, per se, 
that the veteran was involved in combat with the enemy, i.e. 
"that the veteran personally participated in an event 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality." VAOPGCPREC 12-99 
(October 18, 1999).  Thus, the veteran's service personnel 
records do not provide any support for his claim of service 
connection for PTSD as they do not demonstrate that he 
engaged in combat and do not provide any verification of any 
of his claimed stressors.

In reviewing the veteran's contentions and statements since 
his active service, the Board finds that his assertions 
regarding his claimed stressors are not credible.  The 
veteran's reports of stressors have varied, and these 
inconsistencies render the accounts suspect.  In this regard, 
the Board notes that during the July 1998 mental examination 
the veteran reported only the claimed stressor involving a 
helicopter getting hit by a SCUD missile; however, later in 
the mental examination of September 1999 he reported that his 
most traumatic event was the death of GH after falling on 
board a ship.  If the veteran had actually witnessed such an 
event, and it had resulted in PTSD, it would seem likely that 
he would have mentioned it during the first mental 
examination.  

The evidence in this case, unlike the evidence in Doran, does 
not include any lay statements from other servicemen 
corroborating the veteran's account of his claimed stressors.  
For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in-service stressor.

In summary, the record does not corroborate the veteran's 
accounts of the stressful incidents he claims he was exposed 
to during his active service.  Although PTSD has been 
diagnosed, the question of whether he was exposed to a 
stressor in service is a factual determination and VA 
adjudicators are not bound to accept the veteran's statements 
of exposure to combat simply because treating medical 
providers have done so. Wood, 1 Vet. App. at 193.  There are 
no confirmed stressors.  The statements from the veteran have 
been found to be not credible.  As a result, under 38 C.F.R. 
§ 3.304(f), the diagnoses of PTSD cannot form the groundwork 
necessary to support the veteran's claim.  The Board finds 
that the evaluations which produced diagnoses of PTSD relied 
on unconfirmed stressors grounded in the veteran's statements 
that are not credible.  VA examiners clearly based the 
diagnosis of PTSD on unconfirmed stressors.  Establishing 
service connection for PTSD requires both a medical diagnosis 
of that disability and credible supporting evidence that the 
claimed in-service stressor actually occurred (as well as 
competent evidence of a nexus between the two).  38 C.F.R. 
§ 3.304(f).  An opinion by a mental health professional based 
on a post-service examination of the veteran cannot be used 
to establish the occurrence of the stressor.  See Cohen 10 
Vet. App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  In the absence of credible supporting 
evidence of a stressor, the diagnosis of PTSD by a medical 
professional is insufficient to establish service connection 
for such disorder.  


ORDER

Service connection for an a psychiatric disorder, to include 
PTSD and depression, is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

